ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-010, recommending on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that JAMES P. MADDEN of KEARNY, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since May 12, 2015, be disbarred for violating RPC 1.4(b)(failure to communicate with the client), RPC 1.8(a)(eonflict of interest—improper business transaction with a client). RPC 1.15(a) (failure to safeguard funds and knowing misappropriation of funds), RPC 1.15(b)(failure to promptly disburse funds to a client), RPC 1.15(d) and Rule 1:21-6 (recordkeep-ing violations), RPC 8.1(a)(false statements to a disciplinary authority), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), Rule 1:20-20 (failure to file affidavit of compliance), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
*320And JAMES P. MADDEN having failed to appear on the order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JAMES P. MADDEN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAMES P. MADDEN pursuant to Rule 1:21-6, which were restrained from disbursement by Order of this Court filed May 12, 2015, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that JAMES P. MADDEN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that JAMES P. MADDEN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.